Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                  Nos. 04-19-00427-CR, 04-19-00428-CR & 04-19-00429-CR

                                     The STATE of Texas,
                                          Appellant

                                               v.

                                    Raymond Corey SOTO,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
               Trial Court Nos. 2018-CR-9018, 2018-CR-9019 & 2018-CR-9020
                           Honorable Velia J. Meza, Judge Presiding

BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s suppression order is
AFFIRMED.

       SIGNED October 28, 2020.


                                                ________________________
                                                Liza A. Rodriguez, Justice